Citation Nr: 0701260	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  03-34 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973.  He died in November 2001, and the appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  That decision, in pertinent part, denied 
service connection for the cause of the veteran's death.  

The Board notes that the RO also listed an appellate issue of 
entitlement to Chapter 35 Survivors' and Dependents' 
Educational Assistance.  The appellant never filed a claim 
for such educational benefits.  In any event, entitlement to 
Chapter 35 educational benefits would be an automatic 
consequence of a favorable finding of service connection for 
the cause of a veteran's death.  Under the circumstances, the 
Board finds that there is no separate appellate issue of 
entitlement to Chapter 35 educational benefits.


FINDINGS OF FACT

1.  A November 2001 certificate of death indicates that the 
veteran died in November 2001, at the age of 51.  A 
supplemental medical certification, prepared after an 
autopsy had been performed on the veteran, listed the 
immediate cause of death as multiple drug intoxication 
(heroin, diazepam, hydrocodone, diltiazem), and the manner 
of death as an accident.

2.  At the time of the veteran's death, he was not service-
connected for any conditions.  

3.  The veteran's fatal multiple drug intoxication is not 
shown to be related to his period of active military 
service, or caused by any incident of service.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the widow of the veteran, claims that service 
connection is warranted for the cause of the veteran's death.  
Specifically, she attributes the veteran's fatal multiple 
drug intoxication to conditions which were incurred as a 
result of the veteran's military service, including diabetes 
mellitus, lung cancer, and/or psychiatric condition 
(including post-traumatic stress disorder (PTSD)).

For service connection for the cause of a veteran's death, 
the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including diabetes mellitus, psychoses and 
malignant tumors, which are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2006); see also 38 
U.S.C.A. § 1116(f) (West 2002).

In this case, the veteran served in the Army from August 1971 
to August 1973, including service in the Republic of Vietnam 
from May 1972 to September 1972.  His report of separation, 
Form DD 214, listed his inservice specialty as teletype-
writer repairman.  The veteran's military personnel records 
do not document receipt of medals, badges, or citations which 
denote participation in combat.  

A review of his service medical records is silent as to any 
treatment for diabetes mellitus, lung cancer or a psychiatric 
disorder.  However, a treatment report, dated in September 
1972, noted that the veteran was recommended for a 
rehabilitative reassignment.  The report noted that the 
veteran had been in Vietnam for five months and had been 
using heroin during that time.  The report noted that the 
veteran's service medical and personnel records were 
otherwise good, and that his prognosis for rehabilitation was 
good.  His service personnel records noted that he was 
treated for approximately two weeks.  The report of a 
physical examination, dated in September 1972, noted that his 
psychiatric status was normal.  It also listed a diagnosis of 
improper use of drugs.  His separation examination, performed 
in July 1973, noted essentially normal findings throughout, 
including a normal psychiatric status.

In July 1989, the veteran filed a claim seeking service 
connection for a psychiatric condition.  In September 1989, 
the RO issued a rating decision which denied service 
connection for a nervous condition.  That same month, the 
veteran filed a notice of disagreement with this decision.  
In November 1989, the RO issued a statement of the case.  
Thereafter, in January 1990, the RO issued a supplemental 
statement of the case.  The veteran failed to timely perfect 
an appeal of this decision, and it subsequently became final.  

A hospitalization report, dated in August 1989, noted that 
the veteran began using alcohol at age 15 or 16, smoking 
marijuana at age 18, using heroin at age 19 or 20, and using 
cocaine in 1982.  The report noted the veteran's medical 
history of diabetes mellitus since December 1988.  It 
concluded with diagnoses of cocaine dependence, continuous; 
alcohol dependence, continuous; diabetes mellitus; PTSD; and 
depression.  A treatment report, dated in September 1989, 
noted diagnoses of cocaine dependence, continuous; and 
alcohol dependence, continuous.  A hospitalization report, 
dated in January 1990, noted that the veteran was 
hospitalized in July 1989.  The report indicated that he was 
discharged in January 1990, and listed discharge diagnoses of 
dysthymic disorder, personality disorder, and diabetes 
mellitus, Type II.

In March 1990, the veteran was hospitalized for seven days.  
The discharge report noted diagnoses of adjustment disorder 
with mixed emotional features, alcohol abuse and cocaine 
abuse.  It also noted a diagnosis of non-insulin dependent 
diabetes mellitus.  

In September 1990, a VA physical and mental examination was 
conducted.  The report concluded with diagnoses of adjustment 
disorder with anxiety and depression; explosive personality; 
anti-social personality; drug dependence; and insulin 
dependent diabetes mellitus, poorly controlled.  

In April 1992, a VA psychiatric examination was conducted.  
The report noted the veteran's complaints of constant 
depression.  It also noted that the veteran had last used 
heroin in 1985, and last drank alcohol in 1989.  He reported 
that he did smoke cocaine once or twice in 1991, and had been 
totally sober for the past year.  Following a mental status 
examination, the report concluded with diagnoses of 
dysthymia, secondary type, late onset; alcohol dependence, in 
remission; and opioid dependence, in remission.

In October 1993, a VA general physical examination was 
conducted.  The report of this examination noted the 
veteran's history of left-sided pleuritic chest pain, which 
was later found to be lung carcinoma.  The report noted that 
he underwent a left upper lobectomy for this condition in 
September 1993.  The report concluded with diagnoses of 
carcinoma of the lung status post left upper lobectomy, non-
insulin dependent diabetes mellitus; polysubstance abuse per 
history, now in remission; and chronic low back pain.  

A hospitalization report, dated in January 2001, noted that 
the veteran was admitted for treatment of lower left quadrant 
stomach pain.  He remained hospitalized for six days, and 
received discharge diagnoses of chronic pancreatitis, 
depression, hypertension, hyperlipidemia, and physical 
dependence on narcotics.  

In April 2001, the veteran was hospitalized for complaints of 
abdominal pain, nausea and vomiting.  He remained 
hospitalized for five days, and was discharged with diagnoses 
of chronic pancreatitis; hypertension; diabetes mellitus, 
type II; chronic abdominal pain, secondary to chronic 
pancreatitis; hyperlipidemia; and hepatitis C antibody 
positive.

In July 2001, the veteran was hospitalized with complaints of 
abdominal pain.  He was discharged after five days with 
diagnoses of chronic abdominal pain secondary to chronic 
pancreatitis; hypertension; diabetes mellitus and 
hyperlipidemia.

In September 2001, the veteran was hospitalized for 
complaints of pain in the abdomen in the epigastric region.  
He remained hospitalized for five days, and received 
discharge diagnoses of uncontrolled hypertension, secondary 
to noncompliance; chronic pancreatitis; hyperlipidemia; and 
diabetes mellitus, type II.  

In October 2001, the veteran was hospitalized for a period of 
six days for detoxification from opioid addiction.  The 
report noted that he reported the same vague abdominal pain 
which subsided and he is being discharged with the advice to 
stay away from nonprescription drugs.  The report listed 
discharge diagnoses of opioid addiction; diabetes mellitus, 
type II; hypertension; chronic renal failure, mild; and 
hyperlipidemia.

In November 2001, the veteran died at the age of 51 years 
old.  A supplemental medical certification, prepared 
following an autopsy, listed the immediate cause of the 
veteran's death as multiple drug intoxication (heroin, 
diazepam, hydrocodone, diltiazem).  The autopsy report noted 
the opinion of A. Minyard, M.D., Forensic Pathologist, that 
the cause of the death of the veteran is multiple drug 
intoxication (heroin, diazepam, hydrocodone, diltiazem).

A VA medical opinion, dated in February 2003, was received 
from J. Hanna, M.D.  In his report, Dr. Hanna noted that the 
veteran's medical history revealed no respiratory complaints 
or recurrent lung symptoms following his resection of the 
left upper lobe for carcinoma.  Dr. Hanna also noted that the 
veteran's diabetes mellitus, type II, was mild to moderate, 
and being well controlled with medication.  Thus, the VA 
physician opined that it was highly unlikely that either of 
these conditions contributed to the veteran's death from drug 
overdose.

In May 2004, a personal hearing was conducted before the RO.  
At the hearing, the appellant testified that the veteran 
passed away at home, not very long after his discharge from 
the VA hospital.  The appellant's representative argued that 
the cause of the veteran's death was related to his diabetes 
mellitus, lung cancer and/or mental condition.  He further 
argued that the medications in the veteran's system, other 
than heroin, might have on their own caused his death.  
Finally, he argued that the veteran's medical treatment 
records mentioned his thoughts of suicide, and that the cause 
of his death may be related to his mental condition, which 
the representative attributed to the veteran's service.

In October 2004, a VA medical opinion regarding the cause of 
the veteran's death was obtained.  The VA examiner noted that 
he had reviewed the veteran's claims folder, including the 
veteran's medical treatment records, as well as his completed 
autopsy report.  The report also noted that the VA examiner 
was a forensic pathologist by training and experience.  As 
for the veteran's lung cancer, the examiner noted that there 
was no evidence in the medical record of any residuals of 
this condition being found during the autopsy.  In addition, 
the VA examiner noted that a review of the entire autopsy 
failed to reveal any complications of diabetes that could 
have contributed in any material way to the veteran's death 
at this time.  The VA examiner opined that the veteran's lung 
cancer and diabetes mellitus were of no significance in 
contributing to the veteran's death.  The examiner further 
noted that this position is substantiated by the death 
certificate, which does not list either of these conditions 
as a contributory cause of death. The VA examiner then stated 
that the veteran's death was due to his overdose of drugs 
including heroin, and that there was no basis to find that 
this drug (heroin) was present or available for legitimate 
therapeutic purposes.  The VA examiner then stated that the 
veteran "died of multiple drug overdose (intoxication) and 
only drug overdose."

As for the appellant's claims herein concerning the 
veteran's diabetes mellitus, type II, and cancer of the 
lung, the Board finds that each of these condition is 
entitled to presumptive service connection based upon the 
veteran's inservice exposure to herbicides pursuant to 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
However, there is no competent evidence of record linking 
either of these conditions to the veteran's fatal multiple 
drug intoxication (heroin, diazepam, hydrocodone, diltiazem).  
In this regard, two separate VA physicians failed to find any 
connection between either of these conditions and the cause 
of the veteran's death.  In addition, the physician who 
conducted the autopsy on the veteran also failed to list 
either of these conditions as having caused or contributed to 
the veteran's cause of death.

38 C.F.R. § 3.301(c)(3) provides that the isolated and 
infrequent use of drugs by itself will not be considered 
willful misconduct; however, the progressive and frequent use 
of drugs to the point of addiction will be considered willful 
misconduct. Where drugs are used to enjoy or experience their 
effects and the effects result proximately and immediately in 
disability or death, such disability or death will be 
considered the result of the person's willful misconduct. The 
law and regulations provide that compensation shall not be 
paid if the disability was the result of the person's own 
willful misconduct, to include the abuse of alcohol or drugs. 
See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2006); see also VAOPGPREC 2-97.

A review of the record in this case revealed an extensive 
history of drug abuse by the veteran.  Most recently, in 
October 2001, the veteran was diagnosed with opioid 
addiction.  A January 2001 treatment report included a 
diagnosis of physical dependence on narcotics.  A VA 
examination report, dated in April 1992, noted a diagnosis of 
opioid dependence, in remission since 1985, and a September 
1990 VA examination noted, in part, a diagnosis of drug 
dependence.  Prior treatment reports, dated in 1989, noted 
diagnoses of cocaine and alcohol dependence, continuous.  
Thus, the Board finds that the veteran's conduct concerning 
his drug abuse to be willful misconduct.  

The law has consistently precluded direct service connection 
for alcohol and drug abuse. However, the United States Court 
of Appeals for the Federal Circuit (the Federal Circuit) has 
held that there can be service connection for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, service-connected disability. See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation may 
be awarded only "where there is clear medical evidence 
establishing that alcohol or drug abuse is caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing." See Allen, 237 F. 3d at 1381.

Based upon a review of the veteran's claims folder, the Board 
finds that the cause of the veteran's death was not related 
to any service-related psychiatric disorder (including PTSD) 
or any other service-related condition.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).  A 
review of the record contains just one diagnosis of PTSD in 
1989.  However, the August 1989 treatment report does not 
list or otherwise discuss an inservice stressor, or the 
veteran's military service at all for that matter.  Moreover, 
treatment reports, and reports of VA examinations following 
the 1989 treatment report, fail to confirm the single 
diagnosis of PTSD.  Finally, a review of the veteran's 
service personnel records fails to indicate that the veteran 
engaged in combat with the enemy during his military service.  
Thus, the Board does not find that the veteran had PTSD prior 
to his death.  However, the veteran is shown to have been 
diagnosed with an acquired psychiatric disorder following his 
discharge from the service.  

A September 1990 VA psychiatric examination revealed a 
diagnosis of adjustment disorder with anxiety and depression; 
explosive personality disorder; and anti-social personality 
disorder.  A VA psychiatric examination, performed in April 
1992, noted a diagnosis of dysthymia, secondary type, late 
onset.  More recently, a January 2001 treatment report noted 
a diagnosis of depression.  Nevertheless, none of these 
conditions is shown to be related to the veteran's military 
service.  In making this determination, the Board notes that 
the RO had previously denied service connection nervous 
condition in September 1989.  Although he filed a notice of 
disagreement with this decision, he failed to file a timely 
appeal and it became final.  Moreover, the Board notes that 
the veteran's service medical records are silent as to any 
psychiatric treatment during service, and the first evidence 
of record showing any treatment for or complaints of a 
psychiatric disorder was not until 1989, or sixteen years 
after the veteran's discharge from the service.  Thus, 
service connection for the cause of the veteran's death can 
not be granted based upon a psychiatric disorder which may 
have contributed to the veteran's death.

In making this determination, the Board notes that the 
appellant has no competence to give a medical opinion on 
diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Under the foregoing circumstances, a basis upon which to 
establish service connection for the cause of the veteran's 
death has not been presented and the appeal is denied.  


Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
VA decision on a claim for VA benefits, and must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. 18 Vet. 
App. at 120-121. 

The RO's letters, dated in January 2002 and in May 2003, 
advised the veteran of the foregoing elements of the notice 
requirements.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the appellant.  The appellant has not 
identified any additional evidence pertinent to her claim 
that is not already of record.  Moreover, a medical opinion 
to clarify the etiological relationship between the veteran's 
cause of death and his service-related disabilities has been 
obtained.  Finally, the Board's decision herein does not find 
that the veteran had a service-related psychiatric condition, 
thus, an examination relating to this condition and the cause 
of the veteran's death is not necessary.

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the appellant.  Therefore, she 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


